Name: Commission Regulation (EEC) No 3290/89 of 31 October 1989 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/28 Official Journal of the European Communities 1 . 11 . 89 COMMISSION REGULATION (EEC) No 3290/89 of 31 October 1989 fixing die amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down speciar measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (% and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 2904/89f) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1246/89 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 247/89 (8) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (*), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (l2), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of (') OJ No L 162, 12. 6. 1982, p. 28. I1) OJ No L 110, 29. 4. 1988 , p. 16. 0 OJ No L 342, 19 . 12. 1985, p. 1 . ( «) OJ No L 345, 14. 12. 1988, p. 21 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . ( «) OJ No L 280, 29 . 9 . 1989, p. 4. o OJ No L 129, 11 . 5. 1989, p. 7. ( «) OJ No L 129, 11 . 5. 1989, p. 9. 0 OJ No L 219, 28. 7. 1982, p. 36. H OJ No L 117, 5. 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5. 1986, p. 21 . (,J) OJ No L 164, 24. 6. 1985, p. 1 . ( ») OJ No L 153, 13 . 6. 1987, p. 1 . 1.11 . 89 Official Journal of the European Communities No L 320/29 Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (2), HAS ADOPTED THIS REGULATION : products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') Oj No L 187, 1 . 7. 1989, p. 68 . O OJ No L 255, 1 . 9 . 1989, p. 71 . No L 320/30 Official Journal of the European Communities 1 . 11 . 89 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain 6,017 6,175 6333 6,491 6,649 6,807 6,807  in Portugal 6,059 6,217 6,375 6,533 6,691 6,849 6,849  in antother Member State 6,374 6,532 6,690 6,848 7,006 7,164 7,164 Field beans used : I I  in Spain 6,374 6,532 6,690 6,848 7,006 7,164 7,164  in Portugal 6,059 6,217 6,375 6,533 6,691 6,849 6,849  in another Member State 6,374 6,532 6,690 6,848 7,006 7,164 7,164 Products used in animal feed : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 A. Peas used :  in Spain 9,842 10,085 10,243 10,400 10,558 10,715 11,104  in Portugal 9,575 9,822 9,979 10,137 10,294 10,452 10,853  in another Member State 9,934 10,177 10,334 10,492 10,649 10,807 11,191 B. Field beans used : I  in Spain 9,842 10,085 10,243 10,400 10,558 10,715 11,104  in Portugal 9,575 9,822 9,979 10,137 10,294 10,452 10,853  in another Member State 9,934 10,177 10,334 10,492 10,649 10,807 11,191 C. Sweet lupins harvested in Spain and used :  in Spain 12,070 12,184 12,184 12,184 12,184 12,184 12,702  in Portugal 11,714 11,833 11,833 11,833 11,833 11,833 12,367  in another Member State 12,193 12,306 12,306 12,306 12,306 12,306 12,818 D. Sweet lupins harvested in another Member State and used :  in Spain 12,060 12,174 12,174 12,174 12,174 12,174 12,692  in Portugal 11,704 11,823 11,823 11,823 11,823 11,823 12,357  in another Member State 12,183 12,296 12,296 12,296 12,296 12,296 12,808 1 . 11 . 89 Official Journal of the European Communities No L 320/31 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs) 307,78 315,41 323,04 330,67 338,30 345,93 345,93  Denmark (Dkr) 56,92 58,33 59,74 61,15 62,56 63,98 63,98  Federal Republic of Germany Il Il Il (DM) 15,05 15,42 15,80 16,17 16,54 16,91 16,91  Greece (Dr) 776,54 805,06 833,58 862,11 890,63 919,15 919,15  Spain (Pta) 982^5 1 007,32 1 031,68 1 056,05 1 080,42 1 104,78 1 104,78  France (FF) 49,07 50,28 51,50 52,72 53,93 55,15 55,15  Ireland ( £ Irl) 5,461 5,596 5,732 5,867 6,002 6,138 6,138  Italy (Lit) 10 721 10 987 11 253 11 518 11784 12 050 12 050  Netherlands (Fl) 16,81 17,23 17,65 18,06 18,48 18,90 18,90  Portugal (Esc) 1 223,82 1 254,16 1 284,49 1 314,83 1 345,17 1 375,50 1 375,50  United Kingdom ( £) 3,513 3,625 3,736 3,847 3,958 4,070 4,070 Amounts to be deducted in the case of :  Peas used in Spain (Pta): 55,05,  Peas, and field beans used in Portugal (Esc) : 60,48. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in : \ \ I \  BLEU (Bfrs/Lfrs) 479,68 491,42 499,00 506,63 514,21 521,84 540,38  Denmark (Dkr) 88,71 90,88 92,28 93,69 95,10 96,51 99,94  Federal Republic of Germany \ ll IlIl (DM) 23,46 24,03 24,40 24,77 25,14 25,52 26,42  Greece (Dr) 1 482,63 1 528,01 1 556,33 1 584,85 1 613,18 1 641,70 1 717,86  Spain (Pta) 1 531,95 1 569,43 1 593,64 1 618,00 1 642,21 1 666,58 1 725,80  France (FF) 76,47 78,34 79,55 80,77 81,97 83,19 86,15  Ireland ( £ Irl) 8,511 8,719 8,854 8,989 9,124 9,259 9,588  Italy (Lit) 16 709 17118 17 382 17 648 17 912 18 177 18 823  Netherlands (Fl) 26,20 26,85 27,26 27,68 28,09 28,51 29,52  Portugal (Esc) 1 907,35 1 954,00 1 984,15 2 014,48 2 044,63 2 074,97 2 148,69  United Kingdom ( £) 6,186 6,361 6,472 6,583 6,694 6,805 7,093 Amounts to be deducted in the ll Il case of use : IlIlll\ \  Spain (Pta) 14,19 14,19 14,03 14,19 14,03 14,19 13,42  Portugal (Esc) 68,93 68,16 68,16 68,16 68,16 68,16 64,90 No L 320/32 Official Journal of the European Communities 1 . 11 . 89 ANNEX IV Corrective amount to be added to die amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I \  BLEU (FB/Flux) 0,00 0,00 0,00 41,96 0,00 0,00 0,00 0,00 0,00 0,00 28,93  Denmark (Dkr) 0,00 0,00 0,00 7,76 0,00 0,00 0,00 0,00 0,00 0,00 5,35  Federal Republic of Germany llI IlIlI llI I I l (DM) 0,00 0,00 0,00 2,05 0,00 0,00 0,00 0,00 0,00 0,00 1,41  Greece (Dr) 0,00 0,00 0,00 172,37 0,00 0,00 0,00 0,00 0,00 0,00 118,82  Spain (Pta) 0,00 0,00 0,00 134,02 0,00 0,00 0,00 0,00 0,00 0,00 92,39  France (FF) 0,00 0,00 0,00 6,69 0,00 0,00 0,00 0,00 0,00 0,00 4,61  Ireland ( £ Irl) 0,000 0,000 0,000 0,745 0,000 0,000 0,000 0,000 0,000 0,000 0,513  Italy (Lit) 0 0 0 1462 0 0 0 0 0 0 1008  Netherlands (Fl) 0,00 0,00 0,00 2,29 0,00 0,00 0,00 0,00 0,00 0,00 1,58  Portugal (Esc) 0,00 0,00 0,00 166,86 0,00 0,00 0,00 0,00 0,00 0,00 115,02  United Kingdom ( £) 0,00Q 0,000 0,000 0,653 0,000 0,000 0,000 0,000 0,000 0,000 0,450 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period: 4 6th period 5 Products harvested in : I  BLEU (Bfrs/Lfrs) 479,68 491,42 499,00 506,63 514,21 521,84 540,38  Denmark (Dkr) 88,71 90,88 92,28 93,69 95,10 96,51 99,94  Federal Republic of Germany (DM) 23,46 24,03 24,40 24,77 25,14 25,52 26,42  Greece (Dr) 1 482,63 1 528,01 1 556,33 1 584,85 1 613,18 1 641,70 1 717,86  Spain (Pta) 1 531,95 1 569,43 1 593,64 1 618,00 1 642,21 1 666,58 1 725,80  France (FF) 76,47 78,34 79,55 80,77 81,97 83,19 86,15  Ireland ( £ Irl) 8,511 8,719 8,854 8,989 9,124 9,259 9,588  Italy (Lit) 16 709 17 118 17 382 17648 17912 18 177 18 823  Netherlands (Fl) 26,20 26,85 27,26 27,68 28,09 28,51 29,52  Portugal (Esc) 1 907,35 1 954,00 1 984,15 2 014,48 2 044,63 2 074,97 2 148,69  United Kingdom ( £) 6,186 6,361 6,472 6,583 6,694 6,805 7,093 Amounts to be deducted in the \ l case of use : IIIlllIlllIl  Spain (Pta) 14,19 14,19 : 14,03 14,19 14,03 14,19 13,42  Portugal (Esc) 68,93 68,16 68,16 68,16 68,16 68,16 64,90 1 . 11 . 89 Official Journal of the European Communities No L 320/33 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DB EL ESP FR IRL IT NL PT UK Products harvested in : \ \  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 41,96 0,00 0,00 0,00 0,00 0,00 0,00 28,93  Denmark (Dkr) 0,00 0,00 0,00 7,76 0,00 0,00 0,00 0,00 0,00 0,00 5,35  Federal Republic of Germany ll \\\\\ \ ll\\ (DM) 0,00 0,00 0,00 2,05 0,00 0,00 0,00 0,00 0,00 0,00 1,41  Greece (Dr) 0,00 0,00 0,00 172,37 0,00 0,00 0,00 0,00 0,00 0,00 1 18,82  Spain (Pta) 0,00 0,00 0,00 134,02 0,00 0,00 0,00 0,00 0,00 0,00 92,39  France (FF) 0,00 0,00 0,00 6,69 0,00 0,00 0,00 0,00 0,00 0,00 4,61  Ireland ( £ Irl) 0,000 0,000 0,000 0,745 0,000 0,000 0,000 0,000 0,000 0,000 0,513  Italy (Lit) 0 0 0 1462 0 0 0 0 0 0 1008  Netherlands (Fl) 0,00 0,00 0,00 2,29 0,00 0,00 0,00 0,00 0,00 0,00 1,58  Portugal (Esc) 0,00 0,00 0,00 166,86 0,00 0,00 0,00 0,00 0,00 0,00 115,02  United Kingdom ( £) 0,000 0,000 0,000 0,653 0,000 0,000 0,000 0,000 0,000 0,000 0,450 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in : t  BLEU (Bfrs/Lfrs) 588,28 593,74 593,74 593,74 593,74 593,74 618,46  Denmark (Dkr) 108,80 109,80 109,80 109,80 109,80 109,80 114,38  Federal Republic of Germany (DM) 28,77 29,03 29,03 29,03 29,03 29,03 30,24  Greece (Dr) 1 886,36 1 908,77 1 908,77 1 908,77 1 908,77 1 908,77 2 010,32 Spain (Pta) 1 878,78 1 896,20 1 896,20 1 896,20 1 896,20 1 896,20 1 975,16  France (FF) 93,78 94,65 94,65 94,65 94,65 94,65 98,59  Ireland ( £ Irl) 10,438 10,535 10,535 10,535 10,535 10,535 10,973  Italy (Lit) 20 492 20 682 20 682 20 682 20 682 20 682 21 543  Netherlands (Fl) 32,14 32,44 32,44 32,44 32,44 32,44 33,79  Portugal (Esc) 2 339,16 2 360,86 2 360,86 2 360,86 2 360,86 2 360,86 2 459,16  United Kingdom ( £) 7,764 7,849 7,849 7,849 7,849 7,849 8,234 Amounts to be deducted in the I I case of use in : \ \\  Spain (Pta) 18,97 18,81 18,81 18,81 18,81 18,81 17,89  Portugal (Esc) 91,97 90,82 90,82 90,82 90,82 90,82 86,59 No L 320/34 Official Journal of the European Communities 1 . 11 . 89 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in : I I I I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 30,52 0,00 0,00 0,00 0,00 0,00 0,00 21,04  Denmark (Dkr) 0,00 0,00 0,00 5,64 0,00 0,00 0,00 0,00 0,00 0,00 3,89  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 1,49 12536 97,47 4,87 0,542 1 063 1,67 12135 0,475 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 1,03 86,41 67,19 3,35 0,373 733 1,15 83,65 0,327 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 - » 42,4582 7,85212 2,05853 182,285 129^3 6,90403 0,768411 1 498,49 2,31943 174,331 0,691042